DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending for examination.  Claim 1 is an independent claim.
	This Office Action is Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/29/2020 is in compliance with the provisions of 37 CFR 1.97, 37 CFR 1.98, and MPEP § 609.  The Information Disclosure Statement has been placed in the application file and the information referred to therein has been considered as to the merits.

Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should not exceed 15 lines of text.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology and it is not a single paragraph on a separate sheet.  Correction is required.  See MPEP § 608.01(b).

Specification
The use of the terms ORACLE, EXADATA, EXALOGIC, SUPER CLUSTER, SERVICENOW, ANSIBLE, TERRAFORM, BITBUCKET, NAGIOS, ATOS, LINUX, WINDOWS, and other terms throughout the specification, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Please read through and amend the specification to properly mark each term as a trademark as given above.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Drawing Objections
The drawings are objected to because:
Fig. 3 the text in the figures are small, blurry and difficult to read, please enlarge and correct.
Figure 4 please reorient labels for “RepoDB” and “Target Database” so that these labels are horizontal as are the remaining labels in this figure making them easier to read. Please correct Figure 4 so that it is readable.
Use of trademarks in Figures 2a, 2b, 4 and 5 has been noted in the application drawings. The term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Please read through and amend the drawings to properly mark each term as a trademark as given above.
In order to avoid abandonment of the application, applicant must make these above drawing changes.
The Patent and Trademark Office no longer makes drawing changes.  See 1017 O.G. 4.  It is applicant's responsibility to ensure that the drawings are corrected.  Corrections must be made in accordance with the instructions below.

Information On How To Effect Drawing Changes


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in the Office action.

This application includes multiple claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are recited in claim 1, 3-5, 7-8, and 10 with functional language italicized and generic placeholder and linking phrase in bold for claims 1, 3-5, 7-8, and 10:

1.  A system for managing services of a VM platform through an Oracle Management Environment (OME), said VM platform being implemented in a VM infrastructure including physical servers (VS) and/or at least one appliance, in which Oracle Virtual Machines (OVM) are hosting several virtual servers (vServer) which deliver said services, characterized in that : 
said virtual servers (vServer) are monitored by an Oracle VM management software (VMmanager) which is installed in a physical server outside the VM infrastructure it manages, and preferably in said Oracle Management Environment (OME) ; 
said Oracle VM management software (VMmanager) manages the configurations of the virtual servers (vServer) in a repository (VMrep) stored in an Oracle Database (ODB) which is managed and used through a Relational DataBase Management System (RDBMS) service ; 
said management of said services by the system is performed by framework of service management software (ASM) comprising at least one of the following modules : 
- an Incident Management module (IMM) for ensuring that a failed or failing service is restored within the service levels ; 
- a Configuration Management Module (CMM) storing, in said VM repository (VMrep), configuration items (CI) concerning the configurations of the virtual server (vServer) and their services, to provide said Incident Management Module (IMM) with up-to-date information for restoring said failed or failing service.  

3.  The system for managing services according to claim 1, wherein said framework of service management software (ASM) comprises a Change Management Module (CMM) for managing changes to configuration items (CI) with minimum disruptions, risks and complexity while maintaining said service within its levels. 

4.  The system for managing services according to claim 3, wherein said Change Management Module (CMM) manages the changes by a failover to another Oracle Virtual Machine (OVM) so as to perform the changes and test their efficiency, so as to switch over to the changed version if the efficiency reaches the service's levels. 

5.  The system for managing services according to claim 1, wherein said framework of service management software (ASM) comprises a Problem Management Module (PMM) for preventing occurrence or recurrence of incidents by eliminating their root cause. 

7.  The system for managing services according to claim 1, wherein it uses a technology framework for monitoring and/or reporting said services. 

8.  The system for managing services according to claim 7, wherein said technology framework provides, as necessary, a Management Data Repository (MDR) which enables an update of said VM repository (VMrep).  

10.  The system for managing services according to claim 9, wherein said back-up & recovery module builds up a virtual server (vServer) from scratch, during a recovery, by using said Configuration Items (CI) stored in said VM repository (VMrep). 

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The portions of the specification that describe the corresponding structure that performs the claimed functions for claim 1, 3-5, 7-8, and 10 are in Figs. 2a, 2b, 4 and on pages 5-11.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1-11 are objected to because of the following informalities.
Claims 1 and 9: Bullet point or dash is present at the start of each claim element. MPEP 608.01(m) recites: 
Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i) 
There may be plural indentations to further segregate subcombinations or related steps. In general, the printed patent copies will follow the format used but printing difficulties or expense may prevent the duplication of unduly complex claim formats.

Amend claims 1 and 9 as suggested below:
1. (Currently Amended) A system for managing services of a VM platform through an Oracle Management Environment (OME), said VM platform being implemented in a VM infrastructure including physical servers (VS) and/or at least one appliance, in which Oracle Virtual Machines (OVM) are hosting several virtual servers (vServer) which deliver said services, characterized in that : 
[[·•]] said virtual servers (vServer) are monitored by an Oracle VM management software (VMmanager) which is installed in a physical server outside the VM infrastructure it manages, and preferably in said Oracle Management Environment (OME) ; 
[[·•]] said Oracle VM management software (VMmanager) manages the configurations of the virtual servers (vServer) in a repository (VMrep) stored in an Oracle Database (ODB) which is managed and used through a Relational DataBase Management System (RDBMS) service ; 
[[·•]] said management of said services by the system is performed by framework of service management software (ASM) comprising at least one of the following modules : 
[[-]] an Incident Management module (IMM) for ensuring that a failed or failing service is restored within the service levels ; 
[[-]] a Configuration Management Module (CMM) storing, in said VM repository (VMrep), configuration items (CI) concerning the configurations of the virtual server (vServer) and their services, to provide said Incident Management Module (IMM) with up-to-date information for restoring said failed or failing service. 
9.  (Currently Amended) The system for managing services according to claim 1, wherein said framework of service management software (ASM) comprising at least one of the following modules: 
[[-]] service set-up module,
[[-]] production support module, 
[[-]] security management module, 
[[-]] supplier liaison module,
[[-]] patch management module,
[[-]] back-up & recovery module 

Appropriate correction is required.
Claim 1, line 3 recites “physical servers (VS) and/or at least one appliance” it is unclear if this refers to a “physical servers or at least one appliance”, “physical servers and at least one appliance”, “physical servers”, or “at least one appliance”. Appropriate correction is required.
Claims 2-11 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claims 10-11 depend on claim 9 and inherit the deficiencies of claim 9.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 6, lines 3-4 recites “enterprise service bus (ESB) and/or an event router (ER)” it is unclear if this refers to a “enterprise service bus (ESB) or an event router (ER)”, “enterprise service bus (ESB) and an event router (ER)”, “enterprise service bus”, or “an event router”. Appropriate correction is required.
Claim 7, lines 2-3 recites “monitoring and/or reporting” it is unclear if this refers to a “monitoring or reporting”, “monitoring and reporting”, “monitoring”, or “reporting”. Appropriate correction is required.
Claims 8 depends on claim 7 and inherits the deficiencies of claim 7.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 9, line 9 recites “back-up & recovery module”, has improper standard English usage in use of “&” and also the claim is missing period at end.  For purposes of this Office Action, the Examiner will interpret as “back-up and [[&]] recovery module.”  Appropriate correction is required.
Claims 10-11 depend on claim 9 and inherit the deficiencies of claim 9.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 10, line 2 recites “back-up & recovery module”, has improper standard English usage in use of “&”.  For purposes of this Office Action, the Examiner will interpret as “back-up and [[&]] recovery module”  Appropriate correction is required.
Claims 11 depend on claim 10 and inherit the deficiencies of claim 10.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.
Claim 11, lines 2-3 recites “back-up & recovery module”, has improper standard English usage in use of “&”.  For purposes of this Office Action, the Examiner will interpret as “back-up and [[&]] recovery module”  Appropriate correction is required.

Claims 1, 4, and 6 are objected to because of the following informalities:  use of the term ORACLE in these claims, which is a trade name or mark used in commerce, should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.  Appropriate correction is required.
Claims 2-11 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the requirements.

Claim 1 is objected to because of the following informalities:
Claim 1, line 1, acronym “VM” should be spelled out first time it is used. Please amend with –Virtual Machine (VM)--.
Claim 1, line 3 recites “physical servers (VS)” it is unclear how acronym VS stands for “physical servers”? 
Claim 1, lines 13-14, claim 3, lines 2-3, claim 5, lines 2-3, and claim 9, lines 2-3 recites “service management software (ASM)” it is unclear how acronym ASM stands “service management software”? Appropriate correction is required.
Claims 2-11 depend on claim 1 and inherit the deficiencies of claim 1. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claim 4 depends on claim 3 and inherits the deficiencies of claim 3. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.
Claims 10-11, depend on claim 9 and inherit the deficiencies of claim 9. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the requirements.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 9 recites the limitation “the configurations” that lacks antecedent basis.  Appropriate correction is required. 
Claim 1, line 16 recites the limitation “the service levels” that lacks antecedent basis.  Appropriate correction is required.
Claim 1, lines 18-19 recites the limitation “the virtual server” that lacks antecedent basis as the limitation is introduced as plural “several virtual servers” in line 4.  Appropriate correction is required.
Claim 1, lines 6-8 recites the limitation “said virtual servers …which is installed … and preferably in said Oracle Management Environment (OME) …”, the phrase “preferably” is vague, indefinite, renders the limitation unclear and does not clearly delineate the metes and bounds of this claim. Appropriate correction is required.
Claims 2-11 depend on claim 1 and inherit the deficiencies of claim 1.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.

Claim 2, line 3 recites the limitation “the service levels” that lacks antecedent basis.  Appropriate correction is required.
Claim 3, lines 4-5 “said service” lacks antecedent basis as it is unclear which singular service is referred to in claim 1 “services”.  Appropriate correction is required.
Claim 4 depends on claim 3 and inherits the deficiencies of claim 3.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 4, line 4 recites the limitation “the changed version” that lacks antecedent basis. Appropriate correction is required.
Claim 8, line 2 recites the limitation “as necessary” that is indefinite, and unclear as to the metes and bounds of the claim and its meaning.  Appropriate correction is required.
Claim 10 “builds up a virtual server (vServer) from scratch” is indefinite as the term “from scratch” is a relative phrase and it is not clear what it is relative to and what it means? Appropriate correction is required.
Claim 11 depends on claim 10 and inherits the deficiencies of claim 10.  Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that these dependent claims comply with the statutory requirements.
Claim 11, line 3 recites “the operating system” that lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C.  § 103 as being unpatentable over Balasubramanyam et al. (U.S. Publication No. 2015/0121375 A1), hereinafter Bala, in view of Zellermayer et al. (U.S. Publication No. 2015/0378743 A1), hereinafter Zeller.
Regarding claim 1, Bala teaches:
a system for managing services of a VM platform through an Oracle Management Environment (OME), said VM platform being implemented in a VM infrastructure including physical servers (VS) and/or at least one appliance, in which Oracle Virtual Machines (OVM) are hosting several virtual servers (vServer) which deliver said services (Bala, Figure 4 teaches a virtual machines management server “VM Manager” managing a plurality of physical servers in a pool of servers. Furthermore, paragraph 0054 discloses that the software used for the managing is Oracle VM Manager: a VM manager component 141 (e.g., Oracle’s OVM Manager) can be used by the PaaS platform to manage pool of VMs 142, 143, 144".), characterized in that : 
said virtual servers (vServer) are monitored by an Oracle VM management software (VMmanager) which is installed in a physical server outside the VM infrastructure it manages, and preferably in said Oracle Management Environment (OME) (Bala, Fig. 4, paragraph 0054 VM Manager 141, Figs. 2 and 3 teach external administration servers 108 and as shown in Fig. 4, VM Manager 141 is outside the VM server pool 140, paragraph 50); 
said Oracle VM management software (VMmanager) manages the configurations of the virtual servers (vServer) in a repository (VMrep) stored in an Oracle Database (ODB) which is managed and used through a Relational DataBase Management System (RDBMS) service (Bala, paragraph 0066 teaches Oracle Virtual Builder uses databases for virtual server configuration and orchestration. Use of a database to store configurations of the servers managed by the Oracle  VMmanager is an implicit and well known standard feature of Oracle VMmanager.); 
Bala does not teach:
said management of said services by the system is performed by framework of service management software (ASM) comprising at least one of the following modules : 
- an Incident Management module (IMM) for ensuring that a failed or failing service is restored within the service levels ; 
- a Configuration Management Module (CMM) storing, in said VM repository (VMrep), configuration items (CI) concerning the configurations of the virtual server (vServer) and their services, to provide said Incident Management Module (IMM) with up-to-date information for restoring said failed or failing service.  
as claimed in claim 1.
Zeller, in the same field of endeavor, teaches:
said management of said services by the system is performed by framework of service management software (ASM) comprising at least one of the following modules (Zeller, Abstract, Figure 1 shows service management software.) : 
- an Incident Management module (IMM) for ensuring that a failed or failing service is restored within the service levels (Zeller teaches detection of services failures and the restarting of the failed services using stored services configuration. In paragraph 0023 “Example systems and methods disclosed herein overcome challenges in making multi-tier applications highly available by automatically … defining one or more remediation policies for a multi-tier application, automatically detecting down time, and/or automatically implementing or applying the remediation policy to restore availability of the multi-tier application.” Also, paragraph 0026 “ restart the identified one of the application components based on the remediation policy to make the multi-tier application available” and paragraph 0050 “Instructions to restart an application component may include … an agent executing on the VM to restart a service,”); 
- a Configuration Management Module (CMM) storing, in said VM repository (VMrep), configuration items (CI) concerning the configurations of the virtual server (vServer) and their services, to provide said Incident Management Module (IMM) with up-to-date information for restoring said failed or failing service (Zeller teaches detection of services failures and the restarting of the failed services using stored services configuration., paragraph 0056 “remediation policy may include restarting the database, re-configuring the database based on a default configuration, and restarting the business intelligence application instructs the first application component manager 150 to restart the database and to re-configure the database with the default configuration when the database has been restarted.”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bala to incorporate the teachings of Zeller and provide:
said management of said services by the system is performed by framework of service management software (ASM) comprising at least one of the following modules : 
- an Incident Management module (IMM) for ensuring that a failed or failing service is restored within the service levels ; 
- a Configuration Management Module (CMM) storing, in said VM repository (VMrep), configuration items (CI) concerning the configurations of the virtual server (vServer) and their services, to provide said Incident Management Module (IMM) with up-to-date information for restoring said failed or failing service.  
Using service management software to restored failed services and reconfigure failed virtual servers would provide the advantage and capability of greater service availability  with automatic monitoring and remediation of such services (Zeller, Abstract, paragraph 0023).

Regarding claim 2, the rejection of claim 1 is incorporated as given above.  Zeller teaches said Incident Management Module (IMM) covers all actions necessary to ensure that a failed or failing service is restored within the service levels, among the following actions: Restart, Restore, Recover, Patch (Zeller, Fig. 1 and paragraph 0026).   
The motivation to combine for claim 2 is the same as the motivation to combine for claim 1.

Regarding claim 3, the rejection of claim 1 is incorporated as given above.  Zeller teaches wherein said framework of service management software (ASM) comprises a Change Management Module (CMM) for managing changes to configuration items (CI) with minimum disruptions, risks and complexity while maintaining said service within its levels (Zeller, Fig. 1, Application Availability Enhancer 144, paragraphs 0055-0056. Abstract and paragraph 0023 teaches high service availability with minimal disruptions, risks and high simplicity).   
The motivation to combine for claim 3 is the same as the motivation to combine for claim 1.

Regarding claim 4, the rejection of claim 3 is incorporated as given above. Zeller teaches  wherein said Change Management Module (CMM) manages the changes by a failover to another Oracle Virtual Machine (OVM) so as to perform the changes and test their efficiency, so as to switch over to the changed version if the efficiency reaches the service's levels (Zeller, Fig. 1, VM Availability Enhancer, paragraph 0058 operations fail over to other VMs to reduce service impacts on applications.  Paragraph 0038 teaches Application Director 106 deploys functionally identical VM copies.). 
The motivation to combine for claim 4 is the same as the motivation to combine for claim 1.

Regarding claim 5, the rejection of claim 1 is incorporated as given above. Zeller teaches  wherein said framework of service management software (ASM) comprises a Problem Management Module (PMM) for preventing occurrence or recurrence of incidents by eliminating their root cause (Zeller, Fig. 1, Application Availability Enhancer 144, paragraph 0046 teaches when unavailability is detected, invokes remediation policies based on the cause of the unavailability.). 
The motivation to combine for claim 5 is the same as the motivation to combine for claim 1.

Regarding claim 6, the rejection of claim 1 is incorporated as given above. Zeller teaches wherein it manages said services through said Oracle Management Environment (OME) by using an enterprise service bus (ESB) and/or an event router (ER) (Zeller teaches communication in paragraphs 0033, 0048, 0086, 0102,  using bus in paragraphs 0110 and 0111). 
The motivation to combine for claim 6 is the same as the motivation to combine for claim 1.

Regarding claim 7, the rejection of claim 1 is incorporated as given above. Zeller teaches wherein it uses a technology framework for monitoring and/or reporting said services (Zeller, Figure 1 shows technology framework and description of Figure 1 is in paragraphs 0027-0059).
The motivation to combine for claim 7 is the same as the motivation to combine for claim 1.
 
Regarding claim 8, the rejection of claim 7 is incorporated as given above. Zeller teaches wherein said technology framework provides, as necessary, a Management Data Repository (MDR) which enables an update of said VM repository (VMrep) (Zeller, Fig. 1 shows databases 136 and paragraphs 0036-0038 teaches repository 138 storing discovery scripts for VMs for determining updated data about VMs and sending to database 136.  Data and discovery scripts are sent to VMs 114 for storage and execution.  Updating a database using data from another database is well known technique.).  
The motivation to combine for claim 8 is the same as the motivation to combine for claim 1.

Regarding claim 9, the rejection of claim 1 is incorporated as given above. Zeller teaches wherein said framework of service management software (ASM) comprising at least one of the following modules: service set-up module, production support module,  security management module,  supplier liaison module,  patch management module, back-up & recovery module (Because this element includes alternative language “at least one of”, the Examiner is not required to reject each and every element because the Examiner has rejected at least one element, see rejection of element. See MPEP 2111.04(II). Zeller in Figure 1 and paragraphs 0027-0059 teach these modules and in particular backup and recovery module.)
The motivation to combine for claim 9 is the same as the motivation to combine for claim 1.

Regarding claim 10, the rejection of claim 9 is incorporated as given above. Zeller teaches wherein said back-up & recovery module builds up a virtual server (vServer) from scratch, during a recovery, by using said Configuration Items (CI) stored in said VM repository (VMrep) (Zeller, Figure 1, paragraphs 0027-0059 and particularly 0056-0057 teaches building virtual server using configuration data. Rebuilding a virtual server is standard and well known activity for a system administrator.). 
The motivation to combine for claim 10 is the same as the motivation to combine for claim 1.

Regarding claim 11, the rejection of claim 10 is incorporated as given above. Zeller teaches wherein when a virtual server (vServer) is recovered by said back-up & recovery module, the operating system and application or database, are then restored and recovered using their respective dedicating services within the VM platform (Zeller, Figure 1, paragraphs 0027-0059 and particularly 0056-0057 teaches restarting the application and database. Restarting operating system, application and database to recover a virtual sever are standard and well known activities for a system administrator.). 
The motivation to combine for claim 11 is the same as the motivation to combine for claim 1.   

Conclusion
The prior art made of record in Form PTO-892 and not relied upon is considered pertinent to Applicants’ disclosure.  
Ganti et al. (U.S. Patent No. 11,132,214 B2) teaches a system for monitoring the health of virtual machines associated with a shared storage pool (SSP) includes a plurality of virtual machines (VMs), two or more virtual input/output servers (VIOSes) participating in the SSP, and an orchestration node. Each VIOS in the SSP is associated with a respective set of VMs of the plurality of VMs. Each VM is configured to transmit respective health data describing the VM to its associated VIOS. The orchestration node is in communication with each of the two or more VIOSes participating in the SSP, where each VIOS is configured to transmit to the orchestration node the respective health data of each VM in the respective set of VMs associated with the VIOS. The orchestration node is configured to monitor the health of a plurality of VMs associated with the two or more VIOSes participating in the SSP.

Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INDRANIL CHOWDHURY whose telephone number is (571)272-0446.  The examiner can normally be reached on M-Fri 9:30-7:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INDRANIL CHOWDHURY/           Examiner, Art Unit 2114                                                                                                                                                                                             
/MATTHEW M KIM/           Supervisory Patent Examiner, Art Unit 2114